 

Exhibit 10.2

 

RESTRICTED STOCK AWARD

 

Name:  Dave Schaeffer Cogent Communications Holdings, Inc. Grant Date: February
14, 2020 2017 Incentive Award Plan (the “Plan”)

 

Grant: Effective as of the Grant Date specified above you have been granted
84,000 (eighty-four thousand) Shares (“Time Vesting Shares”) and up to 105,000
(one hundred five thousand) performance-vesting Shares of (the “Performance
Vesting Shares” and along with the Time Vesting Shares the “Restricted Shares”)
of Cogent Communications Holdings, Inc. (the “Company”) subject to the vesting
requirements described below. Defined terms used but not otherwise defined
herein will have the meaning set forth in the Plan.

 

Normal Vesting: You will become vested in 7,000 of the Time Vesting Shares on
January 1, 2023 and in an additional 7,000 of the Time Vesting Shares on the
first day of each month thereafter, with vesting full vesting of 84,000 Time
Vesting Shares completed on December 1, 2023. The Performance Vesting Shares
shall vest on April 1, 2024 as follows:

 

(a) up to 35,000 of the Performance Vesting Shares shall vest only if the
Company’s percentage rate of growth revenue, as set forth in the Company’s
audited financial statements, (“Revenue Growth Rate”) for the performance period
beginning April 1, 2020 through December 31, 2023 (the “Performance Period”) is
positive. If Company’s Revenue Growth Rate for the Performance Period is
positive, then the number of Performance Vesting Shares that will be vested is
determined by dividing (i) the Company’s actual Revenue Growth Rate, by (ii) the
product of (x) the percentage growth in the revenue for the companies comprising
the Nasdaq Telecommunications Index (“NTI”) measured from the beginning of the
Performance Period against the revenue of the companies comprising the NTI at
the end of the Performance Period and (y) 1.5, and then multiplying the
resulting fraction by 28,000 (one-third of the target number of Performance
Vesting Shares), provided, however that the number of Performance Vesting Shares
that will vest in accordance with this clause (a) shall not exceed 35,000
Shares. If the Company’s Revenue Growth Rate for the Performance Period is less
than zero then no Performance Vesting Shares subject to this clause (a) will
vest. Revenue Growth Rate for the Company and the NTI shall be calculated using
organic growth only, excluding any impact of any merger, acquisition or business
combination. Any Performance Vesting Shares subject to this clause (a) which do
not vest at the end of the Performance Period will be forfeited and cancelled;

 

(b) up to 35,000 of the Performance Vesting Shares shall vest only if the
Company’s percentage growth rate in cash flow from operating activities, as set
forth in the Company’s audited financial statements, (“Cash Flow Growth Rate”)
during the Performance Period is positive. If Company’s Cash Flow Growth Rate
for the Performance Period is positive, then the number of Performance Vesting
Shares that will be vested is determined by dividing (i) the Company’s actual
Cash Flow Growth Rate, by (ii) the product of (x) the percentage growth rate in
cash flow from operating activities for companies comprising the NTI at the
beginning of the Performance Period as compared to the cash flow from operating
activities of the companies comprising the NTI at the end of the Performance
Period and (y) 2, and then multiplying the resulting fraction by 28,000
(one-third of the target number of Performance Vesting Shares), provided,
however that the number of Performance Vesting Shares that will vest in
accordance with this clause (b) shall not exceed 35,000 Shares. If the Company’s
Cash Flow Growth Rate for the Performance Period is less than zero then no
Performance Vesting Shares subject to this clause (b) will vest. Cash Flow
Growth Rate for the Company and the NTI shall be calculated using organic growth
only, excluding any impact of any merger, acquisition or business combination.
Any Performance Vesting Shares subject to this clause (b) which do not vest at
the end of the Performance Period will be forfeited and cancelled; and

 



 

 

 

(c) up to 35,000 of the Performance Vesting Shares shall vest on January 1, 2024
only if the Company’s total shareholder return (“TSR”) for the Performance
Period is positive. If Company’s TSR is positive, then the number of Performance
Vesting Shares that will be vested is determined by dividing the Company’s TSR
by the TSR of the NTI for the Performance Period and multiplying that percentage
by 28,000 (the target number of Performance Vesting Shares); provided, however
that the number of Performance Vesting Shares that will vest in accordance with
this clause (c) shall not exceed 35,000 Shares. If the Company’s TSR for the
Performance Period is zero or negative then no Performance Vesting Shares
subject to this clause (c) will vest. Any Performance Vesting Shares subject to
this clause (c) which do not vest at the end of the Performance Period will be
forfeited and cancelled. TSR is calculated by comparing an amount invested in
the Company to the same amount invested in the NTI at the beginning of the
performance period with all dividends reinvested during the performance. In
calculating the TSR the average stock price of the Company’s stock in the 20
trading days prior to January 1, 2024 shall be used.

 

Accelerated Vesting: Notwithstanding Section 2, vesting in the Restricted Shares
upon the following events will be treated as follows:

 

Upon the termination of your employment by reason of death, or disability you
will fully vest in all unvested Time Vesting Shares and 84,000 of Performance
Vesting Shares. Upon termination of your employment due to retirement you will
fully vest in all Time Vesting Shares and upon expiration of the Performance
Period you will vest in any Performance Vesting Shares in accordance with
Section 2 based on actual performance through and at the end of the Performance
Period.

 

If your employment is terminated entitling you to severance under the terms of
your employment agreement either prior to a Change in Control or more than six
months after a Change in Control, then you will vest in (i) the number of Time
Vested Shares you would have vested in had you remained employed during the
severance period, which is the number of months used to calculate severance
under your employment agreement( e.g. 6 months or 12 months) and (ii) at the end
of the Performance Period you will vest in the number of Performance Vesting
Shares that vest in accordance with Section 2 above based on actual performance
through and at the end of the Performance Period, but pro-rated based on the
number of days elapsed from the beginning of the Performance Period through the
last day of your severance period.

 



 

 

 

Immediately prior to a Change in Control the Performance Period will end and the
number of Performance Vesting Shares in which you will be eligible to vest in
will be determined based on Revenue Growth Rate and Cash Flow Growth Rate
through the most recently publicly reported fiscal quarter ending prior to the
Change in Control and TSR through the date of the Change in Control provided you
remain employed through January 1, 2023; provided, however, you will be fully
vested in such number of Performance Vesting Shares and fully vested in your
unvested Time Vested Shares (i) if during the six months following the Change of
Control the Company terminates your employment without cause (as defined in your
employment agreement with the Company) or you terminate your employment for Good
Reason (as defined in your employment agreement with the Company) or (ii) as
otherwise provided in Section 3(a) above treating the Performance Vesting Shares
which vest under the provisions of this Section 3(c) as Time Vesting Shares for
such purposes.

 

Nontransferable: The Restricted Shares or any interest or right therein or part
thereof may not be disposed of by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), until vested, and any attempted disposition prior
thereto shall be null and void and of no effect. The foregoing notwithstanding,
transfers of the Restricted Shares may be permitted for estate planning purposes
with the prior written consent of the Committee and subject in each case to the
provisions of the Plan and the same restrictions and forfeiture provisions under
this Agreement that the Restricted Shares had in your hands.

 

Dividends/Voting: You will be entitled to vote the Restricted Shares. However,
you will only be entitled to receive any dividends that are paid on shares of
the Restricted Shares once they are vested. Any dividends paid on unvested
Restricted Shares shall be held by the Company, without interest thereon and
paid to you at the time the Restricted Shares on which such dividends were paid
vest.

 

Certificates: The Company shall cause the Restricted Shares to be issued and a
stock certificate or certificates representing the Restricted Shares to be
registered in your name or held in book entry form, but if a stock certificate
or certificates are issued, they shall be delivered to, and held in custody by
the Company until the shares of Restricted Shares vest. You agree to give to the
Company a stock power, except for voting rights, for all unvested Restricted
Shares. If issued, each such certificate will bear such legends as the Company
may determine.

 

No Other Rights: The grant of Restricted Shares under the Plan is a one-time
benefit and does not create any contractual or other right to receive an award
of Restricted Shares or benefits in lieu of Restricted Shares in the future.
Future awards of Restricted Shares, if any, will be at the sole discretion of
the Company, including, but not limited to, the timing of the award, the number
of shares and vesting provisions. The grant of Restricted Shares under the Plan
does not entitle you to any rights to remain employed with the Company, nor does
it constitute a contract of employment.

 



 

 

 

Miscellaneous: The shares of Restricted Shares are granted under and governed by
the terms and conditions of the Plan, as may be amended from time to time.
Defined terms used herein shall have the meaning set forth in the Plan, unless
otherwise defined herein.

 

280G: Notwithstanding anything in this Agreement to the contrary, if the
acceleration of vesting and any other payments to be made you (a “Payment”)
would (i) constitute a “parachute payment” under Section 280G of the Code and
(ii) but for this Section 9 be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then either (A) such Payments shall be reduced
to the maximum amount that could be paid to you without any portion of the
Payment (after reduction) being subject to the Excise Tax, or (B) the entire
Payment, shall be paid if after taking into account all applicable federal,
state and local taxes and the Excise Tax would provide a more favorable net
after tax benefit to you (i.e., because the after tax proceeds to you of the
reduced Payments and other benefits under this Agreement would exceed the after
tax proceeds to you of Payments in the absence of any reduction, taking into
account the Excise Tax applicable to such Payments). If a reduction in a Payment
is to be made under clause (ii)(A), then the reduction will be made as
determined by the Company in a manner that results in your retaining the largest
amounts of Payments which are payable in cash or equity at or as close to the
event giving rise to the change in control as possible, such as by first
reducing your rights to any Payments that are contingent upon the occurrence of
later events (such as severance). Any determination of whether any portion of
the Payments constitutes a “parachute payment” within the meaning of Section
280G(b) of the Code, shall be made by a nationally recognized accounting firm
selected by the Company, which may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. In no event will the Company or any stockholder be liable to Executive for
any amounts not paid as a result of the operation of this Section 9.

 

Cogent Communications Holdings, Inc.

 

By: /s/ John Chang     John Chang on behalf of the Board of Directors and the
Compensation Committee  

 



 

 